April 23, 2015 Ubiquiti Networks Announces CFO Resignation and Announces Preliminary Financial Results for Fiscal 3Q 2015 SAN JOSE, Calif.,April 23, 2015(GLOBE NEWSWIRE) Ubiquiti Networks, Inc.(NASDAQ: UBNT), a next-generation communications technology company, today announced that Craig L. Foster, the Company’s Chief Financial Officer and member of the Company’s Board of Directors, has resigned to accept a position with another company. Ubiquiti Networks is conducting a search for a new Chief Financial Officer. Hartley Nisenbaum, Executive Vice President of Operations and Legal Affairs, has been appointed as the Company’s interim Chief Financial Officer. Mr. Foster’s duties as principal financial officer and principal accounting officer will be performed on an interim basis by Rohit Chakravarthy, Vice President of Finance and Corporate Controller, who has also been appointed as the Company’s Chief Accounting Officer. Preliminary Results With the announcement of Mr. Foster’s resignation, the Company announced preliminary results for third quarter of fiscal 2015 ended March 31, 2015.While performance is expected to be within the guidance previously provided on February 5, 2015, the Company’s third quarter of fiscal 2015 financial results will be at the low end of the previously-provided range. Specifically, revenues are expected to be $147.5 million, with GAAP diluted EPS of $0.46 and Non-GAAP diluted EPS of $0.47. AboutUbiquiti Networks Ubiquiti Networks (NASDAQ: UBNT) is closing the digital divide by building network communication platforms for everyone and everywhere. With over 28 million devices sold worldwide, Ubiquiti is transforming under-networked enterprises and communities. Our leading edge platforms, airMAX®, UniFi®, airFiber®, UniFi® Video, mFi® and EdgeMAX®, combine innovative technology, disruptive price-to-performance and the support of a global user community to eliminate barriers to connectivity. For more information, join our community at http://www.ubnt.com. Ubiquiti, the Ubiquiti logo and Ubiquiti Networks are registered trademarks or trademarks of Ubiquiti Networks, Inc. in the United States and other countries. Safe Harbor for Forward Looking Statements Certain statements in this press release are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Statements other than statements of historical fact including words such as “look”, "will", “anticipate”, “believe”, “estimate”, “expect”, "forecast", “consider” and “plan” and statements in the future tense are forward looking statements. The statements in this press release that could be deemed forward-looking statements include statements regarding business trends, anticipated demand for our products, and any statements or assumptions underlying any of the foregoing. Forward-looking statements are subject to certain risks and uncertainties that could cause our actual future results to differ materially, or cause a material adverse impact on our results. Potential risks and uncertainties include, but are not limited to, fluctuations in our operating results; varying demand for our products due to the financial and operating condition of our distributors and their customers, and distributors' inventory management practices; political and economic conditions and volatility affecting the stability of business environments, economic growth, currency values, commodity prices and other factors that may influence the ultimate demand for our products in particular geographies or globally; impact of counterfeiting and our ability to contain such impact; our reliance on a limited number of distributors; inability of our contract manufacturers and suppliers to meet our demand; our dependence on Qualcomm Atheros for chipsets without a short-term alternative; as we move into new markets competition from certain of our current or potential competitors who may be more established in such markets; our ability to keep pace with technological and market developments; success and timing of new product introductions by us and the performance of our products generally; our ability to effectively manage the significant increase in our transactional sales volumes; we may become subject to warranty claims, product liability and product recalls; that a substantial majority of our sales are into countries outside the United States and we are subject to numerous U.S. export control and economic sanctions laws; costs related to responding to government inquiries related to regulatory compliance; our reliance on the Ubiquiti Community; our reliance on certain key members of our management team, including our founder and chief executive officer, Robert J. Pera; adverse tax-related matters such as tax audits, changes in our effective tax rate or new tax legislative proposals; whether the final determination of our income tax liability may be materially different from our income tax provisions; the impact of any intellectual property litigation and claims for indemnification and litigation related to U.S. Securities laws and economic and political conditions in the United States and abroad. We discuss these risks in greater detail under the heading “Risk Factors” and elsewhere in our Annual Report on Form 10-K for the year endedJune30, 2014, and subsequent filings filed with the U.S. Securities and Exchange Commission (the SEC), which are available at the SEC's website at www.sec.gov. Copies may also be obtained by contacting the Ubiquiti Networks Investor Relations Department, by email at IR@ubnt.com or by visiting the Investor Relations section of the Ubiquiti Networks website,http://ir.ubnt.com. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Also, forward-looking statements represent our management's beliefs and assumptions only as of the date made. Ubiquiti Networks undertakes no obligation to update information contained herein. You should review our SEC filings carefully and with the understanding that our actual future results may be materially different from what we expect. Use of Non-GAAP Financial Information To supplement our condensed consolidated financial results prepared under generally accepted accounting principles, or GAAP, we use non-GAAP measures of net income and earnings per diluted share that are GAAP net income and GAAP earnings per diluted share adjusted to exclude certain costs, expenses and gains. We believe that the presentation of non-GAAP earnings per diluted share provides important supplemental information regarding non-cash expenses, significant items that we believe are important to understanding our financial, and business trends relating to our financial condition and results of operations. Non-GAAP net income and non-GAAP earnings per diluted share are among the primary indicators used by management as a basis for planning and forecasting future periods and by management and our board of directors to determine whether our operating performance has met specified targets and thresholds. Management uses non-GAAP net income and non-GAAP earnings per diluted share when evaluating operating performance because it believes that the exclusion of the items described below, for which the amounts or timing may vary significantly depending upon the Company's activities and other factors, facilitates comparability of the Company's operating performance from period to period. We have chosen to provide non-GAAP diluted EPS guidance to investors so they can analyze our operating results in the same way that management does and use this information in their assessment of our business and the valuation of our Company. Because comparable GAAP financial measures are not able to be determined by the Company at the current time, management does not believe it is able to reconcile the non-GAAP diluted EPS information provided without unreasonable effort. Accordingly, such information has not been provided. Use and Economic Substance of Non-GAAP Financial Measures used by Ubiquiti Networks We compute non-GAAP diluted earnings per share by adjusting GAAP earnings per diluted share to remove the impact of certain adjustments and the tax effect of those adjustments. Items excluded from net income are: · Stock-based compensation expense · Reserve against vendor deposits relating to a purchase commitment termination fee · Tax effect of non-GAAP adjustments, applying the principles of ASC 740 Usefulness of Non-GAAP Financial Information to Investors Non-GAAP diluted earnings per share is not in accordance with, or an alternative to, GAAP and may be materially different from other non-GAAP measures, including similarly titled non-GAAP measures used by other companies. The presentation of this additional information should not be considered in isolation from, as a substitute for, or superior to, net income or earnings per diluted share prepared in accordance with GAAP. Non-GAAP financial measures have limitations in that they do not reflect certain items that may have a material impact upon our reported financial results. We expect to continue to incur expenses of a nature similar to the non-GAAP adjustments described above, and exclusion of these items from our non-GAAP earnings per diluted share should not be construed as an inference that these costs are unusual, infrequent or non-recurring. Contact: Anne Fazioli IR@ubnt.com
